ICJ_124_TerritorialDispute_NIC_COL_2007-12-13_JUD_01_PO_06_EN.txt.                                                                              903




            SEPARATE OPINION OF JUDGE ABRAHAM

[Translation]

   Agreement with the part of the Judgment dealing with the various aspects of
the dispute other than sovereignty over the three islands — Disagreement as to
this last aspect — Main difficulty in the case : drawing the line between those
issues appertaining to the preliminary phase and those which cannot be decided
until after the proceedings on the merits — Unusualness, in this regard, of the
provisions of the Pact of Bogotá — Date by reference to which it should be
determined whether the conditions in Article VI of the Pact have been fulfilled
— Question whether an invalid treaty can be regarded as being in force for pur-
poses of Article VI — Question of the validity of the 1928 Treaty creating dif-
ficulties which the Court was unable to address with all the necessary informa-
tion at the preliminary stage — Exclusiveness of the Pact of Bogotá in respect
of judicial settlement of disputes between States parties to the Pact — Impos-
sibility of asserting, without distorting the notion of dispute, that there is no
extant dispute between the Parties as to sovereignty over the three islands —
Need to avoid confusing the merits and jurisdiction.



   1. In this case the Applicant — Nicaragua — invoked two bases of
jurisdiction, each of which sufficient, in its view, to establish the jurisdic-
tion of the Court : Article XXXI of the Pact of Bogotá and the Parties’
optional declarations under Article 36 of the Statute of the Permanent
Court of International Justice. The Respondent — Colombia — disputed
both bases and asked the Court to find that it lacked jurisdiction.

   2. The Court considered this objection to jurisdiction first as asserted
against reliance on Article XXXI of the Pact of Bogotá (this is what the
Court has called, for the sake of convenience, the “first preliminary
objection”) and then as asserted against reliance on the optional clause
declarations (which it has called the “second preliminary objection”). The
Court examined each of the two objections (or prongs of a single objec-
tion) as thus defined by distinguishing, as indeed it needed to do, the vari-
ous subject-matters (or “aspects”, as they are called in the Judgment) of
the dispute. It is obvious that, when a claim dealing simultaneously with
a number of subjects is before the Court, the Court may very well have
jurisdiction over only some of them. It follows that, where the Court is
called upon to rule on a preliminary objection to jurisdiction in such a
case, it cannot limit itself to an examination in the aggregate but must
ascertain as to each subject-matter (or “aspect”) of the claim whether the
objection is well founded (and, correlatively, whether the Court’s juris-
diction has been established).
   3. This approach led the Court, rightly in my opinion, to distinguish

                                                                              75

         TERRITORIAL AND MARITIME DISPUTE (SEP. OP. ABRAHAM)              904

three “aspects” of Nicaragua’s case capable of being dealt with separately
in respect of the jurisdictional issue : sovereignty over the three islands
named in Article I of the 1928 Treaty between the Parties (San Andrés,
Providencia and Santa Catalina) ; sovereignty over the other disputed
maritime features ; and, lastly, the maritime delimitation along the median
line between the coasts of the two States.

   In respect of the “first objection to jurisdiction”, the Court concluded
that Article XXXI of the Pact of Bogotá afforded it a title of jurisdiction
over the second and third aspects as thus distinguished — and that the
objection had to be rejected pro tanto ; but that the Article, in joint opera-
tion with the other relevant provisions of the Pact of Bogotá, did not pro-
vide a basis for the Court to entertain Nicaragua’s claim to the “three
islands” — and that the objection had to be upheld to this extent.

   In respect of the “second objection to jurisdiction”, the Court con-
cluded, first, that the optional clause declarations similarly failed to pro-
vide any basis for its jurisdiction to decide the issue of sovereignty over
the “three islands” and, second, that logic dictated that it need not exam-
ine this objection in respect of the other aspects of the dispute, as it had
already concluded that Article XXXI of the Pact of Bogotá conferred
upon it a sufficient title of jurisdiction over them.

   4. I concur both in the operative clause and in the core reasoning in
the Judgment in respect of those aspects of the dispute other than sov-
ereignty over the “three islands” : the Court has jurisdiction over them
pursuant to the Pact of Bogotá, and there was therefore no need to con-
sider whether it was afforded a further title of jurisdiction by the optional
clause declarations.
   On the other hand, I regret having to part ways with the Judgment in
respect of its treatment of Nicaragua’s claim to sovereignty over the
“three islands”. Indeed, I voted against subparagraph 1 (a) of the opera-
tive clause, upholding the objection to jurisdiction on this point, for I
believe that the Court should have declared that, in the circumstances of
the case, the objection did not possess an exclusively preliminary charac-
ter — in so far as it concerned this aspect of the dispute. And, while also
concluding that the Court lacks jurisdiction over that question under the
optional declarations (I voted in favour of subparagraph 2 (a) of the
operative clause), I do so for reasons completely different from those set
out in the Judgment, which strike me as juridically flimsy.

   5. Before going into my reasons in some detail, I wish to devote a few
words to describing the main difficulty encountered by the Court in this
case (at this stage in the proceedings), one which in my opinion it did not
resolve very successfully. That was to draw the line between issues falling
strictly within the ambit of preliminary objections, which the Court can
and must decide in the preliminary stage of the proceedings, and those

                                                                           76

         TERRITORIAL AND MARITIME DISPUTE (SEP. OP. ABRAHAM)             905

involving the merits, which the Court must reserve for subsequent deci-
sion after the Parties have had the opportunity to plead their cases in
full.
   6. There is, of course, nothing new or unusual about this difficulty. It
is a known fact that jurisdictional issues, admissibility issues and substan-
tive issues are not hermetically separated categories and that, in answer-
ing an objection to jurisdiction or admissibility, the Court is sometimes
obliged to “touch upon” the merits of the dispute, as the Permanent
Court of International Justice recognized as early as 1925 (Certain Ger-
man Interests in Polish Upper Silesia, Jurisdiction, Judgment No. 6,
1925, P.C.I.J., Series A, No. 6, p. 15). The Court cannot shy away from
the occasional need to take up substantive points on which its jurisdiction
or the admissibility of an application may hinge, but it must at the same
time be careful to avoid deciding the dispute on the merits in the judg-
ment in which it is supposed to deal with objections to jurisdiction or
admissibility, the proceedings on the merits being suspended. Indeed, this
is why Article 79, paragraph 9, of the Rules of Court does not restrict the
Court to the binary choice of either upholding or rejecting a respondent’s
objection, but also gives it the option of declaring that the objection does
not possess an exclusively preliminary character, meaning that it can only
be decided after the proceedings on the merits. In general, the Court had,
until now, been adroit and judicious in applying these provisions.

  7. It has not been so in the present case. In my view, this is ascribable
primarily to the fact that the Court succumbed to the unfortunate influ-
ence of the unusual provisions it had to deal with.

   I am referring to Articles VI and XXXIV of the Pact of Bogotá read in
conjunction. Article VI provides that the procedures for judicial settle-
ment, which the Pact seeks to foster, may not be applied to, among other
things, “matters already settled by arrangement between the parties” or
“which are governed by agreements or treaties in force on the date of the
conclusion of the present Treaty”. Article XXXIV states that, in cases
described in Article VI, the International Court of Justice must declare
itself “to be without jurisdiction to hear the controversy”.
   8. In what way are these provisions unusual? Certainly not in express-
ing the desire on the part of the States having negotiated the Pact to pre-
vent the judicial procedures from being used to upset states of affairs
established by treaties in force. What State would accept seeing its rights
under a duly applicable treaty contested in legal proceedings ? And what
international court would agree to being asked to frustrate the principle
pacta sunt servanda ? To the best of our knowledge, the judicial settle-
ment procedures are aimed at giving full effect to treaties or agreements
in force between the Parties (in so far as the dispute lies within the scope
of the treaties or agreements), not at impeding their implementation.



                                                                          77

         TERRITORIAL AND MARITIME DISPUTE (SEP. OP. ABRAHAM)                906

   The originality of the provisions in question thus does not lie in the
rejection which they articulate, and which would even be self-evident, of
any challenge to treaties concluded between the States parties to the Pact
— provided that those treaties are valid, a point to which I shall return.
It lies precisely in the following : the fact that the provisions of a treaty in
force defeat the claims made by a State before the Court is a ground,
under Article XXXIV of the Pact, for the Court’s lack of jurisdiction,
whereas under the general régime this fact would justify rejecting the
claims on the merits.
   In other words, in the special system established by the Pact, what
would be strictly a question on the merits under the general régime (for
example, where the Court is seised solely on the basis of optional clause
declarations), i.e., the question whether one State’s claim against another
accords or conflicts with treaty provisions in force in their relations, is
transmuted into a question of jurisdiction.
   9. Here, for example, the issues whether the 1928 Treaty awards
Colombia sovereignty over the islands and other maritime features
claimed by Nicaragua and whether the Treaty establishes the maritime
delimitation, as Colombia claims, along a dividing line different from
that advocated by Nicaragua would ordinarily be treated as substantive
questions, certainly not as questions pertaining to the jurisdiction of the
Court. But, seen through the prism of the Pact of Bogotá, they are (also)
jurisdictional issues, since they involve the question whether Nicaragua’s
claim concerns matters which have been “settled” or are “governed” by
treaties in force. Confusion between the merits and jurisdiction thus
becomes inevitable to some extent.

   10. The Court should not however have fallen prey to this confusion
to the degree that it did. Granted, it had to apply the relevant provisions
of the Pact of Bogotá in examining the Respondent’s objection to juris-
diction denying the Applicant’s claim that a title of jurisdiction existed
under the Pact. But it was also for the Court to ensure respect for the
fundamental principles governing procedure before it, as they derive
from its Statute and the Rules of Court, especially since the Pact of
Bogotá itself refers to the Statute of the Court (as rightly pointed out in
the Judgment, para. 59). Among these principles is the distinction to be
made between those matters which must be dealt with in the preliminary
examination of jurisdiction and admissibility and those which cannot be
decided until completion of the proceedings on the merits.
   11. The Court’s task was undeniably not an easy one, consisting as it
did in striking the right balance, the best possible reconciliation, between
the special provisions of the Pact of Bogotá and the fundamental princi-
ples governing procedure before the Court, when they seem, to say the
least, not readily in harmony.
   How did the Court acquit itself of its task ? Unsatisfactorily, in my
opinion. On a number of occasions in the Judgment, the Court needlessly
decides substantive questions which would more wisely have been reserved

                                                                             78

         TERRITORIAL AND MARITIME DISPUTE (SEP. OP. ABRAHAM)                907

for the subsequent proceedings. Thus, it did not do its utmost to main-
tain the greatest possible separation between its examination of jurisdic-
tion and the judgment on the merits. The confusion culminates, in my
view, in the Court’s response to the second preliminary objection, where,
even though the Pact of Bogotá no longer forms the framework, the
Court relies in declining jurisdiction on reasoning going to the merits.

  I shall now take up these various points, along with a few others.


                     I. FIRST PRELIMINARY OBJECTION

   12. In its first preliminary objection (or the first prong of its single pre-
liminary objection, but no matter), Colombia denied that the Pact of
Bogotá furnished a basis for the Court’s jurisdiction in the present case,
arguing that the questions raised by Nicaragua in its claim had all been
settled by the 1928 Treaty and the 1930 Protocol (or rather, in the exact
words of Article VI of the Pact of Bogotá, that these matters were “gov-
erned” by the Treaty and Protocol, but I concur in the statement in para-
graph 39 of the Judgment that there is no difference for purposes of the
case between the terms “governed” and “settled”).

   13. As Article VI of the Pact bars the application of judicial settlement
procedures only to those matters governed (or settled) by “agreements or
treaties in force on the date of the conclusion of the present Treaty”, the
Court, in responding to this objection, needed to determine whether the
1928 Treaty was “in force” on the date referred to, i.e. 30 April 1948.
   But, in doing so, the Court’s obligations in respect of that part of the
claim relating to the three islands named in Article I of the 1928 Treaty
(San Andrés, Providencia and Santa Catalina) were different from those
in respect of the other aspects of the dispute — that is to say, all the rest.

   I shall begin with the “other aspects”, even though they are dealt with
in the Judgment after the question of the three islands. This is in no way
intended as criticism ; the order of treatment makes no difference.

A. Aspects of the Dispute other than Sovereignty over the Three Islands :
the Rest of the San Andrés Archipelago, the Cays of Roncador,
         Quitasueño and Serrana, the Maritime Delimitation
   14. In respect of these aspects of the dispute, I fully subscribe to the
finding made in the Judgment that, contrary to Colombia’s contention,
none of these matters can be deemed to have been “settled” or “gov-
erned” by the 1928 Treaty.
   15. One important consequence follows : in respect of these aspects of
the dispute, there was no need for the Court to decide whether the 1928
Treaty was “in force” in 1948, or, a fortiori, whether its validity might be

                                                                             79

         TERRITORIAL AND MARITIME DISPUTE (SEP. OP. ABRAHAM)               908

affected by the circumstances under which it was concluded. In order for
the Court’s jurisdiction to be excluded pursuant to the joint operation of
Articles VI and XXXIV of the Pact of Bogotá (in other words, in order
for the Court to uphold an objection to jurisdiction grounded on these
provisions), two conditions must both be met :

— the matter submitted to the Court by the Applicant State must be
  governed (or settled) by a treaty binding on the two Parties ; and
— the treaty must have been “in force” on the date the Pact was con-
  cluded, i.e. in 1948.
If the first of these two conditions is not satisfied, and it is not in respect
of any of the aspects of the dispute other than sovereignty over the three
named islands, there is no need to determine whether the second condi-
tion is met. Although the “question whether the 1928 Treaty was in force
in 1948” is examined in the Judgment — and answered in the affirmative
— before consideration is given to Nicaragua’s various claims (the claim
in respect of sovereignty over the “three islands” as well as the others), it
is patently clear that as to those other claims the answer given to the
question set out above is devoid of effect, since the Judgment goes on to
explain that the Treaty settles nothing in respect of them.
   I therefore agree with the Court’s conclusion on the “other aspects” of
the dispute, even though, as explained below, it is my opinion that the
Court should not have ruled at this time on the question whether the
1928 Treaty was “in force”.

   16. There is however one point which is not so certain.
   It is addressed at the beginning of the examination of the first prelimi-
nary objection (paras. 45-52), and in reality it bears on all the issues
argued under the first objection, that is to say the Court’s jurisdiction
over not only the matter of the “three islands” but also the “other
aspects” of the dispute. The point is whether Colombia’s first objection
possessed an exclusively preliminary character, and therefore whether a
definitive decision on it should have been made at this stage in the pro-
ceedings.
   17. To my thinking, the answer was not self-evident, even in regard to
the aspects of the dispute other than sovereignty over the “three islands”
(I shall return a bit later to the question in respect of this aspect).
   In finding that the 1928 Treaty did not settle any of the issues in ques-
tion (the rest of the archipelago, the three cays, the maritime delimita-
tion), the Court decides matters that not only are not extraneous to the
merits of the case but that even lie, at least in part, at the heart of the
arguments which the Parties are in all likelihood preparing to present to
the Court in the proceedings on the merits. For example, on the subject
of the maritime delimitation, Colombia’s position on the merits is based
to a significant degree on the 1928 Treaty and the 1930 Protocol, as the
Respondent interprets them (and I concur with the Court in finding that

                                                                            80

         TERRITORIAL AND MARITIME DISPUTE (SEP. OP. ABRAHAM)             909

interpretation unpersuasive). In rejecting that interpretation, and doing
so categorically (para. 120), the Court clearly does more than “touch
upon” — to use the term employed in the classic jurisprudence — issues
on the merits.
   18. That said, I concur with the Judgment in the proposition that the
mere fact that the Court, in examining a jurisdictional objection, is
required to take a position on certain questions on the merits does not ipso
facto mean that it is prevented from ruling on the objection in the prelimi-
nary phase or that it must “join the objection to the merits” (as the Rules
of Court previously stated) or defer consideration of the objection until
the decision following the proceedings on the merits by declaring that it
does not possess an “exclusively preliminary” character (as now pro-
vided). The Court’s case law stands in clear opposition to such a restric-
tive approach to “preliminary objections”.
   19. The fact remains that the Court was once again confronted with
the issue of determining what it means for an objection “not [to] possess,
in the circumstances of the case, an exclusively preliminary character”,
within the meaning of Article 79, paragraph 9, of the Rules of Court.
   20. I subscribe by and large to the statement appearing in para-
graph 51 of the Judgment and distinguishing a principle and exceptions
to it.
   The principle holds that “a party raising preliminary objections is enti-
tled to have these objections answered at the preliminary stage of the pro-
ceedings”. Thus, it is only in special circumstances that the Court must
defer examining an objection to jurisdiction or admissibility until later
(after the proceedings on the merits).
   The Judgment then identifies two exceptions to this principle (in my
view, it is ill-advised to present them as exhaustive, as the Judgment does,
since the possibility of other special circumstances cannot be excluded ;
but these two are undoubtedly the most important). The first is where the
Court does not have before it all facts necessary to decide the questions
raised, in particular because it has not been sufficiently enlightened by the
debate between the Parties in the preliminary phase. In such a case,
sagacity calls for refraining from rashly settling issues which cannot be
appreciated in their entirety until after the Parties have been able to
present their full arguments on the merits. The second exception is where
answering the preliminary objection would determine the dispute (or
some elements of it) on the merits. In my view, this exception to the prin-
ciple applies even more forcefully where the Court is inclined to reject the
preliminary objection than where it is tempted to uphold it, because in the
first case the Court allows the continuation of proceedings the outcome
of which is in fact “prejudged” by the grounds for the preliminary judg-
ment (even though, formally, the operative clause of the preliminary
judgment confines itself to enabling the Court to proceed to considera-
tion of the merits) and either the subsequent proceedings are devoid of
practical significance — if the Court deems itself bound by the grounds
for its judgment on the objection — or it runs the risk of contradicting

                                                                          81

         TERRITORIAL AND MARITIME DISPUTE (SEP. OP. ABRAHAM)            910

itself — if it does not deem itself bound. This is obviously a very un-
desirable situation.

   21. Applying these criteria — which I believe to be correct — to the
first preliminary objection in so far as it concerns aspects of the dispute
other than sovereignty over the “three islands”, I think that the Court
was right to find that there was no special circumstance in the case jus-
tifying a refusal to answer the objection as of now by rejecting it.

   While the proceedings will admittedly continue on the merits, and the
Court has taken a position in its preliminary judgment on arguments
with a certain significance for the showing Colombia seeks to make in
proving its claims, it cannot be said that the outcome on the merits is
“predetermined” to such an extent that there is virtually nothing, or very
little, remaining to be genuinely debated.

   For example, once it has been said that the maritime delimitation does
not follow directly from the 1928 Treaty, the bases and processes for the
delimitation, that is to say the real crux of the dispute on this point,
remain to be determined. Nor do I believe that the situation here falls
within the other exception : the Court has been sufficiently enlightened by
the debates between the Parties to be able to conclude, on the basis of
solid reasoning, that these aspects of the dispute are not settled by the
1928 Treaty ; and the proceedings to come are unlikely to bring to light
information invalidating the Court’s conclusion in this respect.
   22. One question remains ; in my eyes, it is of major importance but
the Court refrains, rightly I believe, from deciding it in the Judgment.
This is the question whether and to what extent the parties, in later
pleading on the merits, and the Court itself, in its final Judgment, will be
bound by the positions on matters of substance which the Court has
taken in its reasoning (but not in the operative clause as constructed) in
the Judgment on preliminary objections.
   It is a thorny issue. There can be no doubt that, when the Court takes
a stance on substantive questions in a preliminary judgment, its positions
cannot fail to affect the approach subsequently taken by the parties in
arguing the merits. That does not however mean that the parties are nec-
essarily barred from re-opening (or pursuing) the debate on these sub-
stantive points in the final phase of the proceedings or that the Court is
precluded from changing its positions on them if it is given good reasons
for doing so.
   The question is a delicate one. The place for the Court to resolve it is
not in its judgment on jurisdiction, because it is of no help in deciding on
the preliminary objections. It is in the judgment on the merits that the
Court may be required — that is, if one of the Parties argues a substan-
tive point examined in the preliminary judgment — to rule on the author-
ity attaching to its earlier judgment. It is for this reason that I do not
wish to opine on this point right now.

                                                                         82

         TERRITORIAL AND MARITIME DISPUTE (SEP. OP. ABRAHAM)              911

B. The Part of the Dispute Concerning Sovereignty over the Three
        Islands : San Andrés, Providencia and Santa Catalina
   23. For this part of the dispute, it is clear that the question was “set-
tled”, or is “governed”, by the 1928 Treaty. Accordingly, the Court had
to determine whether the Treaty was “in force on the date of the conclu-
sion” of the Pact of Bogotá, within the meaning of Article VI of the Pact.
Two preliminary questions had to be resolved before that question could
be answered : first, as of what date(s) must it be determined whether or
not the condition laid down in Article VI had been satisfied ? Second, can
a treaty be regarded under this provision as being “in force” if it was con-
cluded subject to a defect likely to affect its validity ? If the second ques-
tion was answered in the negative, the Court was then required to con-
sider whether it should take a position already in the preliminary judgment
on Nicaragua’s arguments as to the invalidity of the Treaty.

1. As of what date(s) ?
  24. Paragraph 73 of the Judgment answers this question by observing
that Article VI refers to the “date of the conclusion of the Pact” and that
that occurred in 1948. Paragraph 81 is even more explicit : it states that
1948 is the “date by reference to which the Court must decide on the
applicability of the provisions of Article VI of the Pact of Bogotá setting
out an exception to the Court’s jurisdiction under Article XXXI thereof”.
That then allows the Court to add (para. 82 (2)) :
    “the question whether the Treaty was terminated in 1969 is not rele-
    vant to the question of [the Court’s] jurisdiction since what is
    determinative . . . is whether the 1928 Treaty was in force on the date
    of the conclusion of the Pact, i.e. in 1948, and not in 1969”.
   25. This reasoning is too hasty in my view. I believe that an absolutely
symmetrical interpretation of Article VI of the Pact of Bogotá in respect
of the relevant date is unreasonable; a distinction must be drawn between
two situations.
   If the Treaty invoked by the Party arguing against the jurisdiction of
the Court (the Respondent) was not in force in 1948, then the objection
should be rejected for that reason alone ; it makes no difference whether
the Treaty had been in force prior to (but not in) 1948 or was even con-
cluded after 1948 — but before proceedings were instituted before the
Court. While the latter situation would of course influence the resolution
of the dispute on the merits, it would create no bar to the Court’s juris-
diction.
   If, on the other hand, the Treaty was in force in 1948 (and does settle
the matter in dispute), my view is that the Court should declare itself to
be without jurisdiction only if the Treaty was still in force at the date the
proceedings were instituted. In this case, there is not only one operative
date, but two. The opposite interpretation — that which is adopted in the
Judgment and can be claimed to follow from a literal reading of Arti-

                                                                           83

         TERRITORIAL AND MARITIME DISPUTE (SEP. OP. ABRAHAM)             912

cle VI — leads to unreasonable outcomes which the drafters of the Pact
of Bogotá cannot be assumed to have intended. It would mean that the
Court lacks jurisdiction over a dispute bearing on a matter settled by a
Treaty in force in 1948, even if the Treaty ceased to be in force (for exam-
ple, because the Parties agreed to abrogate it) between 1948 and the date
the Court was seised of the case. It truly strains belief to think that such
an odd outcome could have been intended by the States having entered
into the Pact of Bogotá with a view to fostering judicial settlement of
their disputes to the greatest extent possible. Thus, in my opinion, Arti-
cle VI must be read as a bar to the Court’s jurisdiction where the dis-
puted matter is governed by a Treaty which was in force in 1948 (as is
written), provided that the Treaty is still in force at the date the proceed-
ings are instituted (as is implied).


   26. Thus, I do not subscribe to the reasoning set out in paragraph 82 :
I think that the Court, in responding to the first preliminary objection in
respect of the “three islands” — which, in my opinion, it should have
refrained from doing, for the reasons set out in point 3 below —, should
not have confined itself to ascertaining whether the 1928 Treaty was in
force in 1948, while dismissing as beside the point Nicaragua’s argument
that the Treaty — if assumed to have been valid — was terminated in
1969.
   27. It would moreover appear that the Court itself was not really con-
vinced by its interpretation, because in paragraph 89 it does exactly what
in paragraph 82 it announced it would not do : it opines upon Nicara-
gua’s argument to the effect that the 1928 Treaty terminated as a result of
Colombia’s violation of it in 1969, setting that argument aside on the
ground that, even if true, it “would not affect the sovereignty of Colom-
bia over the [three] islands” — i.e., not only in 1948, the date of the Pact
of Bogotá, but even today. Yet, if it was true that 1948 was the only date
by reference to which the Court’s jurisdiction was to be determined and
that it was necessary to ascertain which matters had been settled at that
date by the Treaties in force, then why did the Court feel the need to add
the not insignificant assertion figuring in paragraph 89 ? Since the expla-
nation for this apparent contradiction cannot be a lack of consistency on
the part of my colleagues, I can only suppose that the Court simply
wished here to decide the merits of the dispute. In doing so, it has over-
stepped the role assigned to it at this stage in the proceedings.


2. Can an invalid treaty be regarded as “in force” in 1948 for purposes
   of Article VI of the Pact ?
  28. To counter Colombia’s objection based on Article VI of the
Pact, Nicaragua contended that the 1928 Treaty could not be
regarded as “in force” in 1948, and could not have settled any

                                                                          84

         TERRITORIAL AND MARITIME DISPUTE (SEP. OP. ABRAHAM)             913

matter, because it had been concluded under conditions rendering it
invalid.
   29. Nicaragua’s argument on this point can be effective only if it is
first accepted that a treaty which is invalid cannot have been “in force”
for purposes of Article VI ; in other words, it is not enough for the Treaty
to have been formally in force, i.e. for it to have come into force initially
in accordance with its terms and for it not to have been the object, as of
the relevant date (1948), of any process for abrogation, denunciation or
suspension.
   30. The issue is not dealt with expressly by the Court but is resolved
implicitly in the Judgment, because, after examining Nicaragua’s argu-
ment, the Court finds (para. 81) that “the 1928 Treaty was valid and in
force on the date of the conclusion of the Pact of Bogotá in 1948”. In
other words, the Court seems indeed to accept that, for purposes of Arti-
cle VI, a treaty cannot be in force at the relevant date if it was not valid
at that date.
   31. I agree with the Court’s position on the interpretation of the mean-
ing of “treaty in force”, although I regret that it did not make itself
clearer on this point.
   A treaty does not enter into force until it becomes capable of produc-
ing its full legal effects vis-à-vis the parties (or, conversely, it does not
produce its full legal effects until it enters into force). Now, under Arti-
cle 69, paragraph 1, of the Vienna Convention on the Law of Treaties,
which indisputably expresses customary law, “[t]he provisions of a void
treaty have no legal force”. Hence, a treaty which is invalid for one of the
reasons defined in the Vienna Convention — in so far as it codifies cus-
tom — cannot be regarded as “in force”, within the ordinary meaning of
the expression.

   32. The foregoing proposition may perhaps bear qualification in
respect of the causes of invalidity described in Articles 46 to 50 of the
Vienna Convention. These give rise to “relative” nullity : the treaty in
question can be acknowledged to be void only where the party having an
interest in invalidating it (the “injured” party) invokes the nullity in
accordance with the procedure described in Article 65. It might just be
possible to maintain that a treaty subject to one of these causes of inva-
lidity remains in force at least as long as the party entitled to invoke the
invalidating cause has not done so (which, moreover, it might never do).
But even this proposition is not certain, for once a treaty has been deter-
mined (judicially, for example) to be void, the effects are in principle, and
regardless of the cause of invalidity, retroactive ab initio, subject to the
qualifications set out in Article 69, paragraph 2, of the Vienna Conven-
tion.
   33. In any event, a treaty characterized by absolute nullity, which is
what Nicaragua maintains — rightly or wrongly, but wrongly according
to the Judgment — in respect of the 1928 Treaty, cannot, in my view, be
considered ever to have been “in force”.

                                                                          85

         TERRITORIAL AND MARITIME DISPUTE (SEP. OP. ABRAHAM)                914

   This interpretation could no doubt have been rejected, or refuted, had
there been serious reasons to ascribe a different meaning to the expres-
sion “treaties in force” in the specific context of Article VI of the Pact of
Bogotá, but the Court found none. For that, a showing would have had
to have been made that the States which drew up the Pact intended to
prevent States involved in judicial dispute resolution proceedings from
challenging the validity of any treaty formally in force in 1948. That
intention cannot be presumed and it was not demonstrated.

  34. That said, the Court, acting on the basis of its interpretation of the
meaning of “treaty in force”, examined Nicaragua’s argument alleging
the nullity (or invalidity, I see virtually no difference) of the 1928 Treaty.
That led it to find, without directly ruling on the two invalidating causes
invoked by the Applicant, that Nicaragua had consistently recognized
the validity of the Treaty over the 50 years following its conclusion and
that Nicaragua was therefore now precluded from claiming on any
ground that the Treaty was void (paras. 77-80).

  In thus proceeding, the Court has adopted a position on a very com-
plex question on the merits : I think that it would have been better
advised to refrain from doing so at this stage in the proceedings. This
brings me to the next point.

3. Should the Court take a position on the question of the validity of
   the 1928 Treaty already at the stage of the decision on the preliminary
   objections ?
   35. We return to the criteria for determining whether or not an objec-
tion possesses an exclusively preliminary character.
   36. In paragraph 51 of the Judgment, the Court, after describing the
two situations in which it must refrain from immediately deciding the
objection (i.e., where the Court does not have before it all the necessary
facts or where deciding would determine the dispute on the merits), adds
that it “finds itself in neither of these situations in the present case”.
   I believe, to the contrary, that the Court found itself in both of these
two situations in respect of the issue of the validity of the Treaty and its
effects on sovereignty over the “three islands”.
   37. In the first place, it is plain that, in ruling as it did, the Court set-
tled the dispute over the “three islands” definitively and on the merits.
What does the Judgment — supposed to pass only on the Court’s juris-
diction — tell us ? That the 1928 Treaty awarded Colombia sovereignty
over the three islands named in the first Article. That, even assuming that
a cause invalidating the Treaty could have been identified at the outset,
Nicaragua is precluded from invoking it now by its subsequent conduct
over many years. Lastly, that, even if the Treaty did terminate in 1969, as
Nicaragua contends, that would have no impact on the permanence of
the legal effects of its provisions granting Colombia sovereignty over the

                                                                             86

         TERRITORIAL AND MARITIME DISPUTE (SEP. OP. ABRAHAM)               915

“three islands”. And, accordingly, the Court will not concern itself any
further with that part of the dispute relating to the three islands.


  What more would be needed to conclude that “answering the prelimi-
nary objection . . . determine[s] the dispute, or some elements of it, on the
merits”, in the words describing one of the two situations in which, the
Court itself holds, it must refrain from ruling on the objection?

   38. To justify its choice, the Court observes in paragraph 51 that the
question of the validity of the Treaty “does not constitute the subject-
matter of the dispute on the merits” and “is rather a preliminary question
to be decided in order to ascertain whether the Court has jurisdiction” :
thus, there is, in its view, nothing in the grounds adopted by the Court
which impinges on the merits of the dispute. This reasoning is not very
convincing. Granted, I agree that the question of the validity of the
Treaty is not the actual subject-matter of the dispute ; on this point, I
subscribe to the reasoning in the Judgment and I am in agreement with
the first of the two propositions quoted above. But not with the second :
it is utterly incorrect to characterize the issue of the validity of the Treaty
as being strictly a question preliminary to determining the Court’s juris-
diction ; it is also, and principally, a question on which, in Nicaragua’s
view, the solution to the dispute hinges. And therefore, in deciding it, the
Court by necessity does more than rule on its jurisdiction.
   39. In reality, and in spite of the foregoing comments, I could have
come to accept the Court’s approach on this point, had the question of
the validity of the 1928 Treaty called for a simple response and had the
right solution been obvious.
   After all, as I have already said, the confusion which is to some extent
unavoidable between the merits and jurisdiction is created by the Pact of
Bogotá itself. And I have also stated above that I find it less objection-
able for the Court to rule on matters of substance in deciding a prelimi-
nary objection when it upholds the objection, because there the Judgment
puts an end to the proceedings (in respect of some or all of the questions
constituting the subject-matter of the dispute).
   40. But what is more serious is that the Court, in deciding the question
of the validity of the 1928 Treaty, had to take a position on highly com-
plex points of law and fact not yet sufficiently argued by the Parties at
this stage and in respect of which the Court consequently “d[id] not have
before it all facts necessary”. Thus, it also found itself in the other of the
two situations in which, by its own definition, it should refrain from
deciding an objection.
   41. In rejecting Nicaragua’s argument based on the invalidity of the
1928 Treaty, the Court begins by setting out a detailed review of Nica-
ragua’s conduct between 1928 and 1980, when it first officially asserted
that the Treaty was void (paras. 78 and 79).
   42. The Court then draws a conclusion of law in paragraph 80 : Nica-

                                                                            87

         TERRITORIAL AND MARITIME DISPUTE (SEP. OP. ABRAHAM)             916

ragua can therefore no longer rely on the invalidity of the 1928 Treaty to
claim that it was not in force in 1948. The Court is then able to find in
paragraph 81 that the Treaty “was valid and in force” in 1948.

   The Court clearly intended here to apply the rule that a State may no
longer invoke a ground for invalidating a treaty if, after becoming aware
of the ground — and having thus been in a position to give notice of its
existence —, the State must by reason of its subsequent conduct be con-
sidered as having acquiesced in the validity of the Treaty.
   43. I would find nothing objectionable about this reasoning if Nicara-
gua had confined itself to invoking, as the ground for invalidating the
1928 Treaty, the alleged violation of its own constitutional rules at the
time the Treaty was concluded. The solution would then be obvious.

   44. But Nicaragua also claimed that the Treaty was invalid owing to
the coercion it suffered in 1928 as a result of the occupation of part of its
territory by the armed forces of the United States and alleged that this
prevented it from exercising its free will.
   The reasoning in the Judgment raises a major difficulty in this connec-
tion.
   45. Under the Vienna Convention, which assuredly must be seen as
expressing the customary law of treaties as it now stands on this point,
the rule precluding a State from invoking an invalidating ground where
its subsequent conduct shows its acquiescence in the validity of the treaty
does not apply where the treaty is absolutely void for having been con-
cluded under coercion resulting from the threat or use of force in viola-
tion of the principles of international law embodied, today, in the Char-
ter of the United Nations. This is to be inferred from a joint reading of
Articles 45 and 52 of the Vienna Convention. The solution adopted by
the Court in the present case is thus inconsistent with the law of treaties
as it now stands.
   46. This does not however mean that this solution is necessarily wrong,
because neither the Vienna Convention nor the current customary law of
treaties applies in the present case, which involves determining the valid-
ity of a treaty concluded in 1928 and applied without challenge until
1980.
   It may be argued that coercion resulting from the threat or use of force
was not a ground for invalidating an international treaty in 1928. Even if
this view is rejected, it may also be contended (more cogently, I think)
that the customary law applicable at the time in question did not make
that invalidity absolute : it could be cured by the subsequent conduct of
the prejudiced State, which is no longer the case today.


   47. The problem is that none of this is explained in the Judgment,
largely because these points were not really debated at this stage in the
proceedings. Nicaragua, which raised the argument as to the invalidity of

                                                                          88

         TERRITORIAL AND MARITIME DISPUTE (SEP. OP. ABRAHAM)              917

the Treaty, expressly reserved the right to return to and expand upon it in
the proceedings on the merits. This, in my view, was neither reckless nor
unjustified on the part of Nicaragua, since, as noted earlier, the point
plainly bore at least as much upon the merits as upon jurisdiction.
   48. Accordingly, it is my opinion that, in view of the grounds for its
decision, the Court dealt rather lightly with an extremely difficult and
important subject, the international law of treaties, and did so without
adequately explaining the basis for the solution adopted and needlessly,
since it could very easily have reserved these questions for the subsequent
proceedings.
   49. I thus fear that on this point the Judgment, rather than clarifying
the applicable law, adds some confusion : that is not my conception of the
mission of the Court and that is why I did not join in the Judgment in
this respect.

                                   * * *

                   II. SECOND PRELIMINARY OBJECTION

   50. It was then only in regard to that part of the dispute concerning
sovereignty over the “three islands” that it made sense to examine the
“second preliminary objection”. As the Court found jurisdiction under
the Pact of Bogotá over the rest of the dispute, no useful purpose would
have been served in seeking to determine whether there might exist
another basis of jurisdiction — the optional declarations — which would
in any case have been superfluous : that is what paragraph 132 says, in
terms which I wholeheartedly approve.
   51. It would have been possible under one argument to uphold the sec-
ond objection without having to decide whether Nicaragua’s and Colom-
bia’s declarations were still in effect at the date the proceedings were
instituted or whether the reservation ratione temporis in Colombia’s dec-
laration applied in the present case : the argument based on the exclusiv-
ity of the Pact of Bogotá as the basis for the Court’s jurisdiction to
entertain disputes between the States parties to the Pact.
   I find this argument convincing. The Judgment sets it aside for the rea-
sons appearing in paragraphs 133 to 136, which strike me as especially
weak.
   52. Paragraph 133 is confined to observing that, in its 1988 Judgment
in the case concerning Border and Transborder Armed Actions (Nicara-
gua v. Honduras), Jurisdiction and Admissibility, the Court did not reject
the contention that optional declarations under Article 36 could form a
separate, sufficient basis for jurisdiction in disputes between States parties
to the Pact. That is wholly correct, which means that Colombia was mis-
taken in arguing to the contrary, stretching the meaning of the 1988
Judgment in doing so. But this is no argument in support of the conten-
tion which the Court in 1988 did not reject. Granted, it did not reject it,

                                                                           89

         TERRITORIAL AND MARITIME DISPUTE (SEP. OP. ABRAHAM)              918

but it did not uphold it either. Here then is a point of law on which the
earlier decision is silent (because the matter was reserved) and it would
therefore be necessary to explain why this issue should today be decided
one way rather than the other.

   53. The Judgment does not do this. Paragraph 134 says no more in
this respect than does paragraph 133. It merely repeats the notion, in a
different form, that the 1988 Judgment did not settle the issue in the way
advocated by Colombia. The reasons justifying a decision to the contrary
on the question remain unstated.
   54. Are they to be found in the following paragraph (this would be the
time, as this is the last paragraph before the conclusion) ?
   Not really : paragraph 135 does no more than quote the dictum, gen-
eral in nature, from the 1939 Judgment of the Permanent Court of Inter-
national Justice in the case concerning Electricity Company of Sofia and
Bulgaria, a case in which it would be futile to seek any connection with
the unusual provisions of the Pact of Bogotá. According to that dictum,
multiple agreements entered into by States accepting the Court’s compul-
sory jurisdiction must be seen as additional to each other, rather than as
cancelling each other out. This is undoubtedly correct as a general rule,
but it fails to take account of any of the distinctive characteristics of the
Pact of Bogotá. The Judgment thus provides no response to Colombia’s
arguments, notably those set out in paragraph 126, which I find cogent.

   55. In particular, the language specific to Article XXXIV of the Pact,
stating that, if the Court declares itself to be without jurisdiction to hear
a controversy for one of the reasons set out in Articles V, VI or VII, the
controversy “shall be declared ended”, seems to me clearly to preclude
submission of the same dispute to the Court on the basis of a different
title of jurisdiction after the Court has handed down a judgment declin-
ing jurisdiction under the Pact of Bogotá. I therefore believe that, logi-
cally, this provision also bars a State party to the Pact of Bogotá from
submitting to the Court a dispute with another State party on the basis of
a title of jurisdiction other than the Pact itself, or on the basis of, simul-
taneously, the Pact and another title of jurisdiction, as in the present
case.
   56. More broadly, in view of its special provisions and general struc-
ture, I see the Pact of Bogotá as having established machinery for the
judicial settlement in the International Court of Justice of disputes
between the States parties which is exclusive of all other mechanisms, in
both its scope and its limits, thus rendering inoperative in the relations
between States parties to the Pact (but only in those relations) any
optional declarations those States may have made pursuant to Article 36,
paragraph 2, of the Statute of the Court.

   57. The Judgment takes the opposite view. The Court does however
also come to the conclusion (which I share) that it lacks jurisdiction

                                                                           90

         TERRITORIAL AND MARITIME DISPUTE (SEP. OP. ABRAHAM)             919

under the optional clause declarations to entertain the question of sov-
ereignty over the “three islands”, but it does so on grounds which, I must
admit, leave me utterly perplexed.
   The reason, explains the Court in paragraph 138, is that there is no
extant dispute between the Parties as to sovereignty over the three
islands.
   58. Aside from the fact that this assertion seems to me to fly in the face
of the most basic common sense — admittedly, however, what is com-
mon sense to some is not necessarily so to others —, it rests on a total,
and alarming, distortion of the concept itself of “dispute”.
   59. Here, two States claiming sovereignty over the same islands appear
before the Court. One contends (legitimately, it would seem) that it has
had sovereignty ever since such was recognized in a treaty concluded by
the two States. The other responds (no doubt wrongly, but that is not the
question here) that the Treaty has been void since the outset and, in any
event, even if it was initially valid, it has in the meantime gone out of
force and can therefore no longer be relied upon against that State as a
title of sovereignty.
   Are these not all the characteristic elements of a dispute capable of
submission for judicial determination? No, responds the Court serenely :
there is no longer any dispute.
   60. The reason — and there is one — given in paragraph 138 is that
the dispute has ceased to exist because it was settled by the 1928 Treaty,
for the reasons set out in the examination of the first preliminary objec-
tion.
   Is it not obvious that there is complete confusion here between the
merits and jurisdiction?
   61. I shall leave aside the wholly secondary issue whether the absence
of a real, present dispute between the Parties causes the Court to lack
jurisdiction or the claim to be inadmissible ; in all honesty, that hardly
makes any difference.
   62. What the 1928 Treaty did settle — assuming that it did so validly
— was the dispute which then existed between the two States. But it did
not settle, and plainly could not settle, the dispute which presents itself
today to the Court and which is not to be confused with the earlier one.
Admittedly, the subject-matter is the same : sovereignty over the three
islands. But the cause is not : because today’s dispute came into being
when one of the two States party to the Treaty began to claim — granted,
rather belatedly — that its consent to be bound had been procured at the
time by coercion.
   63. In fact, what paragraph 138 really signifies is that it would serve no
purpose for the Court to find jurisdiction to decide this aspect of the case,
because the ultimate disposition the Court would favour is known in
advance, in view of the grounds on which it partially upheld the first pre-
liminary objection.
   True. But that in no way shows that the dispute between the Parties
has disappeared ; rather, it merely reinforces the feeling that it would

                                                                          91

         TERRITORIAL AND MARITIME DISPUTE (SEP. OP. ABRAHAM)             920

have been better for the Court to refrain from ruling as it did on the first
objection and to defer consideration of the disputed points until after the
proceedings on the merits.
   64. One final comment : had the Court examined the title of jurisdic-
tion based on the optional clause declarations first, it definitely would not
have been able to reject it on the grounds which it adopts here, entirely
drawn as they are from the Court’s response in relation to the Pact of
Bogotá. Until now, it has been thought that the order in which titles of
jurisdiction are examined was immaterial to the validity of each title.
Here, such is clearly not the case : is this not because something is amiss
in the reasoning of the Court ?
   65. It remains to be hoped that in the future certain respondent States
bound by optional clause declarations will not seize upon this unfortu-
nate decision as a pretext for using substantive arguments to raise pre-
liminary challenges to the Court’s jurisdiction, that the Court will suc-
ceed in confining the solution adopted in these proceedings to the specific
facts and circumstances of the case, and that, in short, the present Judg-
ment will not set a precedent on this point.

                                             (Signed) Ronny ABRAHAM.




                                                                          92

